Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed 06/10/2021. Claims 1, 4-6, 8, 11-13, 15, 18-21, 23, and 25-30 are pending and have been considered. Claims 1, 4, 8, 11, 15, 18, 21, 23, and 25 are amended. Claims 5-6, 12-13, and 19-20 were previously presented. Claims 26-30 are new. Claims 3, 10, 17, 22, and 24 are cancelled.  Claims 2, 7, 9, 14, and 16 were previously cancelled. 

Claim Objections
Claim 15 is objected to because of the following informalities: Lines 11-12 recite “select… to watch for changes, the QA system”.  It is unclear how “the QA system” modifies the limitation. For examining purposes, examiner interprets this phrase as “by the QA system”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-13, 15, and 17-25 are rejected under 35 U.S.C. 101.
CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations: 

(2) select particular hypothesis answers and corresponding evidence passages from the corpus of documents to watch for changes; 
(3) generating, utilizing one or more reasoning algorithms, a first result set based on the question, wherein the first result set includes a first plurality of hypothesis answers having corresponding evidence passages from the corpus of documents, and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
(4) watch a first evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers;
(5) based, at least in part, on the automatic resubmitting of the question, generating, utilizing one or more reasoning algorithms, a second result set based on the question, wherein the second result set includes a second plurality of hypothesis answers; 
(6) determining, utilizing a vector model, a similarity score between a second evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers and the watched first evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
(7) based, at least in part, on the similarity score… [determining a contradiction] indicating that the second evidence passage contradicts the first evidence passage; and 
All of these limitations except for (6) are mental processes which can be practically performed in one’s mind with or without the aid of pencil and paper. Limitation (6) is a mathematical calculation. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a deep question answering (QA) system (a generic processor executing code)
a server
an application programming interface (API)
workstations
submit questions to the deep QA system
receiving a question from a user 
one or more machine learning models 
storing the first result set as a stored result set for the question; 
receiving a request from the user [to watch a first evidence passage]
automatically resubmitting the question  after a period of time; 
sending a contradiction alert to the user
storing the second evidence passage and the corresponding hypothesis answer in the stored result set for the question in the deep QA system

The deep QA system is a label for a generic processor executing code. The deep QA system/generic processor, server, API, and workstations are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). 
Machine learning model(s) are a technology, but the claim is not directed to an improvement to machine learning technology. Instead, the claim is directed to using the machine learning model to accomplish a judicial exception. This additional element amounts to no more than generally linking the judicial exceptions to the technological environment of machine learning. See MPEP 2106.05(h).
The submitting questions to the deep QA system, receiving a question from a user, receiving a request from the user, automatically resubmitting the question, and sending a contradiction alert to the user are mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g) 
The storing the first result set and storing the second evidence passage and corresponding hypothesis answer is insignificant extra-solution activities which does not integrate a judicial exception into a practical application because it is merely storing data. See MPEP 2106.05(g).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, the specified data-gathering limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i) below. The storing limitation is well-understood, routine, conventional activity of storing information in memory. See MPEP 2106.05(d)(II)(iv.) below:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data; 
iv. Storing and retrieving information in memory
The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
parsing the question to extract one or more features of the question; 
determining one or more queries based on the one or more features of the question; 
querying the corpus of documents based on the determined queries; 
performing deep analysis on language of the question and language used in portions of the corpus of documents found during the querying, the deep analysis utilizing one or more reasoning algorithms.
scoring candidate hypothesis answers utilizing… results of the deep analysis
generating the first result set based on the scored candidate hypothesis answers.
All of these limitations are mental processes which can be practically performed in one’s mind with or without the aid of pencil and paper. The limitation of scoring is also a mathematical calculation. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
deep QA system (a generic processor executing code)
one or more machine learning models [utilized by scoring]
The deep QA system is a label for a generic processor executing code, which is mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Machine learning model(s) are a technology, but the claim is not directed to an improvement to machine learning technology. Instead, the claim is directed to using the machine learning model to accomplish a judicial exception. This additional element amounts to no more than generally linking the judicial exceptions to the technological environment of machine learning. See MPEP 2106.05(h).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
determining the question by transforming the hypothesis statement into a question and hypothesis answer pair.
This limitation is a mental process of determining which can be practically performed in one’s mind with or without the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
deep QA system (a generic processor executing code)
receiving a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and 
The deep QA system is a label for a generic processor executing code, which is mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Receiving a hypothesis statement and one or more passages is mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, the specified data-gathering limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 6
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
determining an expanded hypothesis answer by querying a thesaurus resource.
This limitation is a mental process of determining which can be practically performed in one’s mind with or without the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
deep QA system (a generic processor executing code)
The deep QA system is a label for a generic processor executing code, which is mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 8 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations: 
(1) generate hypothesis answers for input questions using evidence passages from a corpus of documents the deep QA system 
(2) select particular hypothesis answers and corresponding evidence passages from the corpus of documents to watch for changes 
(3) generate, utilizing one or more reasoning algorithms, a first result set based on the question, wherein the first result set includes a first plurality of hypothesis answers having corresponding evidence passages from the corpus of documents, and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
(4) watch a first evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; 
(5) based, at least in part, on the automatic resubmitting of the question, generate, utilizing one or more reasoning algorithms, a second result set based on the question, wherein the second result set includes a second plurality of hypothesis answers; 
(6) determine, utilizing a vector model, a similarity score between a second evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers and the watched first evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
(7) based, at least in part, on the similarity score… [determining a contradiction] indicating that the second evidence passage contradicts the first evidence passage; and
All of these limitations except for (6) are mental processes which can be practically performed in one’s mind with or without the aid of pencil and paper. Limitation (6) is a mathematical calculation. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
A computer program product
one or more computer readable storage media 
program instructions stored on the one or more computer readable storage media/stored program instructions
a deep question and answer (QA) system (a generic processor executing code)
a server
an application programming interface (API)
workstations
submit questions to the deep QA system
receive a question from a user 
one or more machine learning models
store the first result set as a stored result set for the question 
receive a request from the user [to watch a first evidence passage]
automatically resubmit the question after a period of time;
send a contradiction alert
store the second evidence passage and the corresponding hypothesis answer in the stored result set for the question in the deep QA system
The deep QA system is a label for a generic processor executing code. The computer program product, storage media, stored program instructions, deep QA system/generic processor, server, API, and workstations are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f).
Machine learning model(s) are a technology, but the claim is not directed to an improvement to machine learning technology. Instead, the claim is directed to using the machine learning model to accomplish a judicial exception. This additional element amounts to no more than generally linking the judicial exceptions to the technological environment of machine learning. See MPEP 2106.05(h).
The submitting questions to the deep QA system, receiving a question from a user, receiving a request from the user, automatically resubmitting the question, and sending a contradiction alert to the user are mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g) 
The storing the first result set and storing the second evidence passage and corresponding hypothesis answer is insignificant extra-solution activities which does not integrate a judicial exception into a practical application because it is merely storing data. See MPEP 2106.05(g).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, the specified data-gathering limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The storing limitation is well-understood, routine, conventional activity of storing information in memory. See MPEP 2106.05(d)(II)(iv.). The claim is not eligible.

CLAIM 11 incorporates the rejection of claim 8. 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations: 
parse the question to extract one or more features of the question; 
determine one or more queries based on the one or more features of the question; 
query the corpus of documents based on the determined queries; 
perform deep analysis on language of the question and language used in portions of the corpus of documents found during the querying, the deep analysis utilizing one or more reasoning algorithms.
score candidate hypothesis answers utilizing… results of the deep analysis
generate the first result set based on the scored candidate hypothesis answers.
All of these limitations are mental processes which can be practically performed in one’s mind with or without the aid of pencil and paper. The limitation of scoring is also a mathematical calculation. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
one or more machine learning models [utilized by scoring]
The program instructions are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Machine learning model(s) are a technology, but the claim is not directed to an improvement to machine learning technology. Instead, the claim is directed to using the machine learning model to accomplish a judicial exception. This additional element amounts to no more than generally linking the judicial exceptions to the technological environment of machine learning. See MPEP 2106.05(h).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 8. 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations: 
determine the question by transforming the hypothesis statement into a question and hypothesis answer pair.
This limitation is a mental process of determining which can be practically performed in one’s mind with or without the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
receive a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; 
The program instructions are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Receiving a hypothesis statement and one or more passages is mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, the specified data-gathering limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 8. 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations: 
determining an expanded hypothesis answer by querying a thesaurus resource.
This limitation is a mental process of determining which can be practically performed in one’s mind with or without the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
The program instructions are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15 
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations: 
(1) generate hypothesis answers for input questions using evidence passages from a corpus of documents;
(2) select particular hypothesis answers and corresponding evidence passages from the corpus of documents to watch for changes 
(3) generate, utilizing one or more reasoning algorithms, a first result set based on the question, wherein the first result set includes a first plurality of hypothesis answers having corresponding evidence passages from the corpus of documents, and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
(4) watch a first evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; 
(5) based, at least in part, on the automatic resubmitting of the question, generate, utilizing one or more reasoning algorithms, a second result set based on the question, wherein the second result set includes a second plurality of hypothesis answers; 
(6) determine, utilizing a vector model, a similarity score between a second evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers and the watched first evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
(7) based, at least in part, on the similarity score… [determining a contradiction] indicating that the second evidence passage contradicts the first evidence passage; and
All of these limitations except for (6) are mental processes which can be practically performed in one’s mind with or without the aid of pencil and paper. Limitation (6) is a mathematical calculation. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
A deep question and answer (QA) system (a generic processor executing code)
one or more computer processors
one or more computer readable storage devices
program instructions
a server
an application programming interface (API)
workstations
submit questions to the deep QA system
receive a question from a user 
one or more machine learning models
store the first result set as a stored result set for the question 
receive a request from the user [to watch a first evidence passage]
automatically resubmit the question after a period of time;
send a contradiction alert
store the second evidence passage and the corresponding hypothesis answer in the stored result set for the question in the deep QA system

The deep QA system is a label for a generic processor executing code. The deep QA system, computer processors, computer readable storage devices, program instructions, server, API, and workstations are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f).
Machine learning model(s) are a technology, but the claim is not directed to an improvement to machine learning technology. Instead, the claim is directed to using the machine learning model to accomplish a judicial exception. This additional element amounts to no more than generally linking the judicial exceptions to the technological environment of machine learning. See MPEP 2106.05(h).
The submitting questions to the deep QA system, receiving a question from a user, receiving a request from the user, automatically resubmitting the question, and sending a contradiction alert to the user are mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g) 
The storing the first result set and storing the second evidence passage and corresponding hypothesis answer is insignificant extra-solution activities which does not integrate a judicial exception into a practical application because it is merely storing data. See MPEP 2106.05(g).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, the specified data-gathering limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The storing limitation is well-understood, routine, conventional activity of storing information in memory. See MPEP 2106.05(d)(II)(iv.). The claim is not eligible.

CLAIM 18 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. The claim recites the following limitations: 
parse the question to extract one or more features of the question; 
determine one or more queries based on the one or more features of the question; 
query the corpus of documents based on the determined queries; 
perform deep analysis on language of the question and language used in portions of the corpus of documents found during the querying, the deep analysis utilizing one or more reasoning algorithms.
score candidate hypothesis answers utilizing… results of the deep analysis
generate the first result set based on the scored candidate hypothesis answers.
All of these limitations are mental processes which can be practically performed in one’s mind with or without the aid of pencil and paper. The limitation of scoring is also a mathematical calculation. Accordingly, the claim recites an abstract idea. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
one or more machine learning models [utilized by scoring]
The program instructions are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Machine learning model(s) are a technology, but the claim is not directed to an improvement to machine learning technology. Instead, the claim is directed to using the machine learning model to accomplish a judicial exception. This additional element amounts to no more than generally linking the judicial exceptions to the technological environment of machine learning. See MPEP 2106.05(h).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 19 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. The claim recites the following limitations: 
determine the question by transforming the hypothesis statement into a question and hypothesis answer pair.
This limitation is a mental process of determining which can be practically performed in one’s mind with or without the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
receive a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; 
The program instructions are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Receiving a hypothesis statement and one or more passages is mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, the specified data-gathering limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. The claim recites the following limitations: 
determine an expanded hypothesis answer by querying a thesaurus resource
This limitation is a mental process of determining which can be practically performed in one’s mind with or without the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
The program instructions are mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 21 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
Further received via a user selection 
user interface
Receiving is mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g). A user interface is mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, data-gathering limitation is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 23 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. Accordingly, the claim recites an abstract idea 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: 
Further received via a user selection 
user interface
Receiving is mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g). A user interface is mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, data-gathering limitation is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.


CLAIM 25 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. Accordingly, the claim recites an abstract idea 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: 
Further received via a user selection 
user interface
Receiving is mere data-gathering which is an insignificant extra-solution activity. See MPEP 2106.05(g). A user interface is mere instructions to apply the judicial exceptions. See MPEP 2106.05(f). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong Two. Additionally, data-gathering limitation is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 26 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim further limits the abstract idea of generating a first and second result set:
wherein the one or more reasoning algorithms look at temporal features of language in the corpus of documents.
This limitation is a mental process which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 27 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim further limits the abstract idea of generating a first and second result set:
	wherein the one or more reasoning algorithms look at spatial features of language in the corpus of documents.
This limitation is a mental process which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 28 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim further limits the abstract idea of generating a first and second result set:
	wherein the one or more reasoning algorithms evaluate veracity of one or more sources of the corpus of documents.
This limitation is a mental process which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 29 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim further limits determining the similarity score. The claim recites the following limitations:
	determining whether any contradiction-indicating links exist between terms in the second evidence passage and terms in the first evidence passage.
This limitation is a mental process which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 30 incorporates the rejection of claim 4.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 4 are incorporated. The claim further limits scoring of the candidate hypothesis answers. The claim recites the following limitations:
wherein the scoring of the candidate hypothesis answers generates respective scores for the candidate hypothesis answers, the scores representing respective probabilities that the candidate hypothesis answers are correct. 
This limitation is a mental process which can reasonably be performed in one’s mind. Scoring is also a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 11, 15, 18, 21, 23, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20160034457), in view of Clark et al. (US 20140172880), Ifrach et al. (US 20160148237), and Rekabsaz et al. (“Exploration of a Threshold for Similarity Based on Uncertainty in Word Embedding”).

Regarding Claim 1, Bradley teaches: A computer-implemented method comprising: providing a deep question answering (QA) system, wherein the deep QA system generates hypothesis answers for input questions using evidence passages from a corpus of documents, (Bradley teaches in ¶ [0005]: “a method, in a question and answer (QA) system comprising a processor and a memory, for monitoring changes in answers to previously submitted questions. The method comprises receiving, by the QA system, a question for which an answer is to be generated by the QA system based on analysis of a corpus of information.” Further, Bradley teaches an input question in para. [0017], first sentence. Bradley ¶ [0016] also teaches that the answers have corresponding evidence passages from a corpus of documents: “as more information is provided via the corpus, more evidence is provided that may support or refute a previously offered answer to an input question”.)
wherein the deep QA system is located on a server, and (Bradley ¶ [0045]: “FIG. 2 represents a server computing device, such as a server 104, which implements a QA system 100”)
wherein the deep QA system… allows users at respective workstations to: (Bradley ¶ [0038]: “The QA system 100 and network 102 may enable question/answer (QA) generation functionality for one or more QA system users via their respective computing devices 110-112.”)
(i) submit questions to the deep QA system, and (Bradley ¶ [0017]: “to users that previously submitted questions” The “QA generation functionality” from ¶ [0038] is interpreted as users submitting questions from their respective workstations.)
(ii) select particular hypothesis answers… to watch for changes; (Bradley ¶ [0017]: “a user may request the registration of questions via the QA system, for notification of changed answers.”)
receiving, by the deep QA system, a question from a user (Bradley teaches “an input question” in para. [0017], first sentence)
generating, by the deep QA system, * , a first result set based on the question, wherein the first result set includes a first plurality of hypothesis answers having corresponding evidence passages from the corpus of documents, (Bradley teaches in para. [0016-0017] that the QA system may generate a ranked listing of candidate answers (see “ranked” and “ranked listing”). Bradley [0016] also teaches that the answers have corresponding evidence passages from a corpus of documents: “as more information is provided via the corpus, more evidence is provided that may support or refute a previously offered answer to an input question”) 
*utilizing one or more machine learning models and one or more reasoning algorithms (Machine learning models – Bradley teaches “machine learning technologies” and “based on trained models” in ¶ [0003]. Specifically, Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340 and 350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively. Reasoning algorithms – Bradley ¶ [0043] teaches: “The IBM Watson™ QA system then performs deep analysis on… the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)
storing, by the deep QA system, the first result set as a stored result set for the question in the deep QA system; (The broadest reasonable interpretation of storing the first result set is storing the hypothesis answer and evidence passage in system memory. The generated ranked listing of candidate answers in ¶ [0016-1017] are interpreted as a first plurality of hypothesis answers stored in memory. Regarding storing the evidence passages, ¶ [0003] states “retrieval of evidence from evidence sources”, which is interpreted as storing them in memory. Lastly, ¶ [0068] states: “The re-submitted input question [310 in Fig. 3] is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages, and the like.” This indicates that QA system can reasonably generate a first ranked listing of candidate answers with associated evidence passages for the initially submitted input question from the retrieval of evidence from evidence sources.)
receiving, by the deep QA system… , a request from the user to watch a first… (Bradley teaches watching a first candidate answer in para. [0017]: “a user may request the registration of questions via the QA system, for notification of changed answers”)
automatically resubmitting the question, by the deep QA system, after a period of time; (Bradley teaches in para. [0066], first sentence: “Periodically, or in response to a triggering event, the questions registered in the question registration database 392 may be automatically resubmitted to the QA system pipeline 300 as input questions 310 for processing”.)
based, at least in part, on the automatic resubmitting of the question, generating, by the deep QA system, **, a second result set based on the question, wherein the second result set includes a second plurality of hypothesis answers; (Bradley teaches in para. [0068]: “The re-submitted input question is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages”. Per the specification, the hypothesis answers include both candidate answers and evidence passages.)
**utilizing the one or more machine learning models and the one or more reasoning algorithms (Machine learning models – Bradley teaches “machine learning technologies” and “based on trained models” in ¶ [0003]. Specifically, Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively. Reasoning algorithms – Bradley ¶ [0043] teaches: “The IBM Watson™ QA system then performs deep analysis on… the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)
determining, by the deep QA system, … , a… score between a second… and the watched first… (Bradley teaches determining a score between a second candidate answer and a watched first candidate answer in ¶ [0070]: “an answer change determination engine 396 that determines a degree of difference in the currently generated answer and a previously generated answer for the question.” Note: The terms “a second” and “the watched first” are now included in this limitation for clarity of the claim mapping. The rejection is the same as the previous office action’s.)
based, at least in part, on the… score, sending, by the deep QA system, a contradiction alert to the user indicating that the second… contradicts the first… ; and (Bradley teaches sending a contradiction alert indicating that the second candidate answer contradicts the first candidate answer based on the score (“answer change notification… based on the degree of change”) in ¶ 5. Note: The terms “the second” and “the first” are now included in this limitation for clarity of the claim mapping. The rejection is the same as the previous office action’s).
storing, by the deep QA system, the second evidence passage and the corresponding hypothesis answer in the stored result set for the question in the deep QA system. (Interpreted as storing the second evidence passage and answer: Bradley teaches storing a final answer with associated evidence passage. Bradley teaches para. [0068]: “The re-submitted input question is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages, and the like.”)

Bradley does not explicitly teach: similarity [score]
	an application programming interface (API), and via the API…
(ii) [select] corresponding evidence passages from the corpus of documents to watch for changes;
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers;
utilizing a vector model
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage;
Bradley does not explicitly teach: similarity [score]. However, Bradley teaches: “degree of difference” between answers in para. [0070]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bradley by substituting a degree of difference with a similarity score. This would result in determining that the similarity score percentage is 100% minus the degree of difference percentage, since a high degree of difference indicates a low similarity score, and vice-versa. The modification would merely be the simple substitution of one known element (similarity score percentage) for another (degree of difference percentage) to obtain predictable results, and the rationale may support a conclusion of obviousness  (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
	
Ifrach teaches: an application programming interface (API) (¶ [0029]: “The front end server 201 includes program code that client and manager computing devices 101 to communicate with the online system 111, and is one means for doing so… The front end server 201 may also make available an application programming interface (API) that allows software applications installed on the computing devices 101 to make calls to the API to send commands and receive data from the online system.”) 
Ifrach is in the same field of endeavor as the claimed invention, namely, a communication system between user devices and an online system. Fig. 1 of Ifrach is comparable to Fig. 1 of the instant application’s drawings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow users to submit questions and select hypothesis answers and evidence passages to watch, receive a question from a user, and receive a request from the user to watch a first evidence passage in Bradly’s system via the API taught by Ifrach, with a motivation to send commands and receive data from the online system. (Ifrach ¶ [0029])

The Bradley/Ifrach combination does not explicitly teach:
(ii) [select] corresponding evidence passages from the corpus of documents to watch for changes;
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers;
utilizing a vector model
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage;

But Clark teaches: (ii) [select] corresponding evidence passages from the corpus of documents to watch for changes; (Clark teaches the QA system selecting evidence passages to watch for changes in ¶ [0031]: “Finally, the QA application 112 may monitor evidence underlying relevant features for changes.)
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; (Clark para. [0031]: “The corpus 114 is a body of information used by the QA application 112 to generate answers to cases. For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.” Under the broadest reasonable interpretation, the evidence passages include text spans of any size within scholarly articles, dictionary definitions, and encyclopedia references which surround text matching the hypothesis answers.”)
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; (Clark ¶ [0031]: “Finally, the QA application 112 may monitor evidence underlying relevant features for changes. If a change is detected, and the QA application 112 believes that the change may impact a generated answer, the QA application 112 may reprocess the question to ensure that a correct response is provided. Additionally, the QA application 112 may generate new questions, based on the changed evidence, to determine whether the answer changed along with the evidence. Upon detecting the change in evidence, the QA application 112 may inform users that responses to their previously submitted cases may have changed based on the change in evidence.”
Further, Clark teaches in para. [0042]: “At step 420, the QA application 112 monitors the evidence. As stated above, the QA application 112 may monitor the entire corpus 114, or a subset of evidence related to a particular question class. At step 430, the QA application 112 determines whether a change in linked evidence has occurred. If no change has been detected, the QA application 112 returns to step 420. The change may be detected, in the case of missing evidence, by the presence of evidence. For existing evidence, the change may be detected by monitoring a content of the evidence. Generally, any suitable method may be used to monitor the evidence. If a change in evidence has been detected, the QA application 112 proceeds to step 440.”)
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; (Clark teaches determining a change between a second evidence passage and a first evidence passage in ¶ 42: “At step 430, the QA application 112 determines whether a change in linked evidence has occurred.”, and also that the first evidence passage is selected by the QA system (¶ 12, 14).)
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage; (Clark teaches in para. [0031] “Finally, the QA application 112 may monitor evidence underlying relevant features for changes.)
Clark is in the same field of endeavor as the claimed invention, namely, intelligent deep QA systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Clark’s system into the Bradley/Ifrach combination’s system by letting the user select the first evidence passage to watch for changes, with a motivation to provide the user with more information about previously asked questions (Clark teaches end of para. [0012]: “The deep QA system may also inform users who previously asked questions if the evidence change affected the correct answer to their questions.”)

The combination of Bradley, Ifrach, and Clark does not explicitly teach utilizing a vector model
But Rekabsaz teaches: utilizing a vector model (Rekabsaz p. 399, ¶ 1 teaches determining a similarity score between two words utilizing the Word2Vec model.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rekabsaz’s system into the combination of Bradley, Ifrach, and Clark’s system by measuring similarity between words utilizing the Word2Vec model, with a motivation of determining whether the similarity score obtained from word embedding is really indicative of term relatedness (Rekabsaz, Introduction, last line: “The emerging challenge here is: how to identify whether the similarity score obtained from word embedding is really indicative of term relatedness?”)

Regarding Claim 4, the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
Further, Bradley teaches: wherein generating the first result set based on the question comprises: 
parsing, by the deep QA system, the question to extract one or more features of the question; (Bradley teaches in para. [0042]: the “QA system may receive an input question which it then parses to extract the major features of the question”.)
determining, by the deep QA system, one or more queries based on the one or more features of the question; (Bradley teaches in para. [0042]: “extract the major features of the question, that in turn are then used to formulate queries”.)
querying, by the deep QA system, the corpus of documents based on the determined queries; (Bradley teaches in ¶ [0042]: “Based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question.”)
performing, by the deep QA system, deep analysis on language of the question and language used in portions of the corpus of documents found during the querying, the deep analysis utilizing the one or more reasoning algorithms; (¶ [0043]: “QA system then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms.”)
scoring, by the deep QA system, candidate hypothesis answers utilizing the one or more machine learning models and results of the deep analysis; and (¶ [0044] “The scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm.” The machine learning models are broadly applied to the QA system. Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340 and 350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively.)
generating, by the deep QA system, the first result set based on the scored candidate hypothesis answers. (¶ [0044]: “Each resulting score is then weighted against a statistical model… The statistical model may then be used to summarize a level of confidence that the IBM Watson™ QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.” Each answer in the ranked set of answers has a corresponding evidence passage, which together form a result in the first result set.)

Regarding Claim 8 Bradley teaches: A computer program product, comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions executable by a deep question and answer (QA) system, (Bradley teaches such a computer program product in para. [0006] and [0025])
the deep QA system configured to generate hypothesis answers for input questions using evidence passages from a corpus of documents, (Bradley teaches in ¶ [0005]: “a method, in a question and answer (QA) system comprising a processor and a memory, for monitoring changes in answers to previously submitted questions. The method comprises receiving, by the QA system, a question for which an answer is to be generated by the QA system based on analysis of a corpus of information.” Further, Bradley teaches an input question in para. [0017], first sentence. Bradley ¶ [0016] also teaches that the answers have corresponding evidence passages from a corpus of documents: “as more information is provided via the corpus, more evidence is provided that may support or refute a previously offered answer to an input question”.)
the deep QA system located on a server, (Bradley ¶ [0045]: “FIG. 2 represents a server computing device, such as a server 104, which implements a QA system 100”)
the deep QA system… allows users at respective workstations to: (Bradley ¶ [0038]: “The QA system 100 and network 102 may enable question/answer (QA) generation functionality for one or more QA system users via their respective computing devices 110-112.”)
(i) submit questions to the deep QA system, and (Bradley ¶ [0017]: “to users that previously submitted questions” The “QA generation functionality” from ¶ [0038] is interpreted as users submitting questions from their respective workstations.)
(ii) select particular hypothesis answers… to watch for changes, (Bradley ¶ [0017]: “a user may request the registration of questions via the QA system, for notification of changed answers.”) the stored program instructions comprising: 
program instructions to receive a question from a user… (Bradley teaches “an input question” in para. [0017], first sentence)
program instructions to generate a first result set based on the question *, wherein the first result set includes a first plurality of hypothesis answers having corresponding evidence passages from the corpus of documents, (Bradley teaches in para. [0016-0017] that the QA system may generate a ranked listing of candidate answers (see “ranked” and “ranked listing”). Bradley [0016] also teaches that the answers have corresponding evidence passages from a corpus of documents: “as more information is provided via the corpus, more evidence is provided that may support or refute a previously offered answer to an input question”) 
*utilizing one or more machine learning models and one or more reasoning algorithms (Machine learning models – Bradley teaches “machine learning technologies” and “based on trained models” in ¶ [0003]. Specifically, Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively. Reasoning algorithms – Bradley ¶ [0043] teaches: “The IBM Watson™ QA system then performs deep analysis on… the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)
program instructions to store the first result set as a stored result set for the question in the deep QA system; (The broadest reasonable interpretation of storing the first result set is storing the hypothesis answer and evidence passage in system memory. The generated ranked listing of candidate answers in ¶ [0016-1017] are interpreted as a first plurality of hypothesis answers stored in memory. Regarding storing the evidence passages, ¶ [0003] states “retrieval of evidence from evidence sources”, which is also interpreted storing them in memory. Lastly, ¶ [0068] states: “The re-submitted input question [310 in Fig. 3] is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages, and the like.” This indicates that QA system can reasonably generate a first ranked listing of candidate answers with associated evidence passages for the initially submitted input question from the retrieval of evidence from evidence sources.)
program instructions to receive… a request from the user to watch a first… (Bradley teaches watching a first candidate answer in para. [0017]: “a user may request the registration of questions via the QA system, for notification of changed answers”)
program instructions to automatically resubmit the question after a period of time; (Bradley teaches in para. [0066], first sentence: “Periodically, or in response to a triggering event, the questions registered in the question registration database 392 may be automatically resubmitted to the QA system pipeline 300 as input questions 310 for processing”.)
program instructions to, based, at least in part, on the automatic resubmitting of the question, generate a second result set based on the question **, wherein the second result set includes a second plurality of hypothesis answers; (Bradley teaches in para. [0068]: “The re-submitted input question is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages”. Per the specification, the hypothesis answers include both candidate answers and evidence passages.)

**utilizing the one or more machine learning models and the one or more reasoning algorithms (Machine learning models – Bradley teaches “machine learning technologies” and “based on trained models” in ¶ [0003]. Specifically, Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively. Reasoning algorithms – Bradley ¶ [0043] teaches: “The IBM Watson™ QA system then performs deep analysis on… the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)
program instructions to determine,… , a… score between a second… and the watched first… (Bradley teaches determining a score between a second candidate answer and a watched first candidate answer in ¶ [0070]: “an answer change determination engine 396 that determines a degree of difference in the currently generated answer and a previously generated answer for the question.” Note: The terms “a second” and “the watched first” are now included in this limitation for clarity of the claim mapping. The rejection is the same as the previous office action’s.)
program instructions to, based, at least in part, on the… score, send a contradiction alert to the user indicating that the second… contradicts the first… ; and (Bradley teaches sending a contradiction alert indicating that the second candidate answer contradicts the first candidate answer based on the score (“answer change notification… based on the degree of change”) in ¶ 5. Note: The terms “the second” and “the first” are now included in this limitation for clarity of the claim mapping. The rejection is the same as the previous office action’s).
program instructions to store the second evidence passage and the corresponding hypothesis answer in the stored result set for the question in the deep QA system.	 (Interpreted as storing the second evidence passage and answer: Bradley teaches storing a final answer with associated evidence passage. Bradley teaches para. [0068]: “The re-submitted input question is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages, and the like.”)

Bradley does not explicitly teach: similarity [score]
	an application programming interface (API), and via the API… 
(ii) [select] corresponding evidence passages from the corpus of documents to watch for changes;
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; 
utilizing a vector model
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage;
Bradley does not explicitly teach: similarity [score]. However, Bradley teaches: “degree of difference” between answers in para. [0070]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bradley by substituting a degree of difference with a similarity score. This would result in determining that the similarity score percentage is 100% minus the degree of difference percentage, since a high degree of difference indicates a low similarity score, and vice-versa. The modification would merely be the simple substitution of one known element (similarity score percentage) for another (degree of difference percentage) to obtain predictable results, and the rationale may support a conclusion of obviousness  (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Ifrach teaches: an application programming interface (API) (¶ [0029]: “The front end server 201 includes program code that client and manager computing devices 101 to communicate with the online system 111, and is one means for doing so… The front end server 201 may also make available an application programming interface (API) that allows software applications installed on the computing devices 101 to make calls to the API to send commands and receive data from the online system.”)
Ifrach is in the same field of endeavor as the claimed invention, namely, a communication system between user devices and an online system. Ifrach’s Fig. 1 is comparable to Fig. 1 of the instant application’s drawings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow users to submit questions and select hypothesis answers and evidence passages to watch, receive a question from a user, and receive a request from the user to watch a first evidence passage in Bradly’s system via Ifrach’s API, with a motivation to send commands and receive data from the online system. (Ifrach ¶ [0029])

The Bradley/Ifrach combination does not explicitly teach:
(ii) [select] corresponding evidence passages from the corpus of documents to watch for changes;
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers;
utilizing a vector model
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage;

But Clark teaches: (ii) [select] corresponding evidence passages from the corpus of documents to watch for changes; (Clark teaches the QA system selecting evidence passages to watch for changes in ¶ [0031]: “Finally, the QA application 112 may monitor evidence underlying relevant features for changes.)
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; (Clark para. [0031]: “The corpus 114 is a body of information used by the QA application 112 to generate answers to cases. For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.” Under the broadest reasonable interpretation, the evidence passages include text spans of any size within scholarly articles, dictionary definitions, and encyclopedia references which surround text matching the hypothesis answers.”)
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; (Clark ¶ [0031]: “Finally, the QA application 112 may monitor evidence underlying relevant features for changes. If a change is detected, and the QA application 112 believes that the change may impact a generated answer, the QA application 112 may reprocess the question to ensure that a correct response is provided. Additionally, the QA application 112 may generate new questions, based on the changed evidence, to determine whether the answer changed along with the evidence. Upon detecting the change in evidence, the QA application 112 may inform users that responses to their previously submitted cases may have changed based on the change in evidence.”
Further, Clark teaches in para. [0042]: “At step 420, the QA application 112 monitors the evidence. As stated above, the QA application 112 may monitor the entire corpus 114, or a subset of evidence related to a particular question class. At step 430, the QA application 112 determines whether a change in linked evidence has occurred. If no change has been detected, the QA application 112 returns to step 420. The change may be detected, in the case of missing evidence, by the presence of evidence. For existing evidence, the change may be detected by monitoring a content of the evidence. Generally, any suitable method may be used to monitor the evidence. If a change in evidence has been detected, the QA application 112 proceeds to step 440.”)
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; (Clark teaches determining a change between a second evidence passage and a first evidence passage in ¶ 42: “At step 430, the QA application 112 determines whether a change in linked evidence has occurred.”, and also that the first evidence passage is selected by the QA system (¶ 12, 14).)
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage; (Clark teaches in para. [0031] “Finally, the QA application 112 may monitor evidence underlying relevant features for changes.)
Clark is in the same field of endeavor as the claimed invention, namely, intelligent deep QA systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Clark’s system into Bradley’s system by letting the user select the first evidence passage to watch for changes, with a motivation to provide the user with more information about previously asked questions (Clark teaches end of para. [0012]: “The deep QA system may also inform users who previously asked questions if the evidence change affected the correct answer to their questions.”)

The combination of Bradley, Ifrach, and Clark does not explicitly teach utilizing a vector model
But Rekabsaz teaches: utilizing a vector model (Rekabsaz p. 399, ¶ 1 teaches determining a similarity score between two words utilizing the Word2Vec model.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rekabsaz’s system into the combination of Bradley, Ifrach, and Clark’s system by measuring similarity between words utilizing the Word2Vec model, with a motivation of determining whether the similarity score obtained from word embedding is really indicative of term relatedness (Rekabsaz, Introduction, last line: “The emerging challenge here is: how to identify whether the similarity score obtained from word embedding is really indicative of term relatedness?”)

Regarding Claim 11, the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The computer program product of claim 8
Further, Bradley teaches: wherein the program instructions to generate the first result set based on the question comprise: 
program instructions to parse the question to extract one or more features of the question; (Bradley teaches in para. [0042]: the “QA system may receive an input question which it then parses to extract the major features of the question”.)
program instructions to determine one or more queries based on the one or more features of the question; (Bradley teaches in para. [0042]: “extract the major features of the question, that in turn are then used to formulate queries”.)
program instructions to query the corpus of documents based on the determined queries; (Bradley teaches in ¶ [0042]: “Based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question.”)
program instructions to perform deep analysis on language of the question and language used in portions of the corpus of documents found during the querying, the deep analysis utilizing the one or more reasoning algorithms; (¶ [0043]: “QA system then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms.”)
program instructions to score candidate hypothesis answers utilizing the one or more machine learning models and results of the deep analysis; and (¶ [0044] “The scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm.” The machine learning models are broadly applied to the QA system. Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively.)
program instructions to generate the first result set based on the scored candidate hypothesis answers. (¶ [0044]: “Each resulting score is then weighted against a statistical model… The statistical model may then be used to summarize a level of confidence that the IBM Watson™ QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.” Each answer in the ranked set of answers has a corresponding evidence passage, which together form a result in the first result set.)

Regarding Claim 15, Bradley teaches: A deep question and answer (QA) system, comprising: one or more computer processors; and one or more computer readable storage devices having program instructions stored thereon; (Bradley teaches such a system in ¶ 7) wherein: 
the deep QA system is configured to generate hypothesis answers for input questions using evidence passages from a corpus of documents; (Bradley teaches in ¶ [0005]: “a method, in a question and answer (QA) system comprising a processor and a memory, for monitoring changes in answers to previously submitted questions. The method comprises receiving, by the QA system, a question for which an answer is to be generated by the QA system based on analysis of a corpus of information.” Further, Bradley teaches an input question in para. [0017], first sentence. Bradley ¶ [0016] also teaches that the answers have corresponding evidence passages from a corpus of documents: “as more information is provided via the corpus, more evidence is provided that may support or refute a previously offered answer to an input question”.)
the deep QA system is located on a server; (Bradley ¶ [0045]: “FIG. 2 represents a server computing device, such as a server 104, which implements a QA system 100”)
the deep QA system… allows users at respective workstations to: (Bradley ¶ [0038]: “The QA system 100 and network 102 may enable question/answer (QA) generation functionality for one or more QA system users via their respective computing devices 110-112.”)
 (i) submit questions to the deep QA system, and (Bradley ¶ [0017]: “to users that previously submitted questions” The “QA generation functionality” from ¶ [0038] is interpreted as users submitting questions from their respective workstations.)
(ii) select particular hypothesis answers… to watch for changes, (by?) the deep QA system; (Bradley ¶ [0017]: “a user may request the registration of questions via the QA system, for notification of changed answers.”)
the stored program instructions are executable by at least one of the one or more computer processors; and (Bradley ¶ [0007] describes a QA system whose “memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment.”) the stored program instructions comprise:
program instructions to receive a question from a user… (Bradley teaches “an input question” in para. [0017], first sentence)
program instructions to generate a first result set based on the question *, wherein the first result set includes a first plurality of hypothesis answers having corresponding evidence passages from the corpus of documents, (Bradley teaches in para. [0016-0017] that the QA system may generate a ranked listing of candidate answers (see “ranked” and “ranked listing”). Bradley [0016] also teaches that the answers have corresponding evidence passages from a corpus of documents: “as more information is provided via the corpus, more evidence is provided that may support or refute a previously offered answer to an input question”)
*utilizing one or more machine learning models and one or more reasoning algorithms (Machine learning models – Bradley teaches “machine learning technologies” and “based on trained models” in ¶ [0003]. Specifically, Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively. Reasoning algorithms – Bradley ¶ [0043] teaches: “The IBM Watson™ QA system then performs deep analysis on… the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)
program instructions to store the first result set as a stored result set for the question in the deep QA system; (The broadest reasonable interpretation of storing the first result set is storing the hypothesis answer and evidence passage in system memory. The generated ranked listing of candidate answers in ¶ [0016-1017] are interpreted as a first plurality of hypothesis answers stored in memory. Regarding storing the evidence passages, ¶ [0003] states “retrieval of evidence from evidence sources”, which is also interpreted storing them in memory. Lastly, ¶ [0068] states: “The re-submitted input question [310 in Fig. 3] is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages, and the like.” This indicates that QA system can reasonably generate a first ranked listing of candidate answers with associated evidence passages for the initially submitted input question from the retrieval of evidence from evidence sources.)
program instructions to receive… a request from the user to watch a first… (Bradley teaches watching a first candidate answer in para. [0017]: “a user may request the registration of questions via the QA system, for notification of changed answers”)
program instructions to automatically resubmit the question after a period of time; (Bradley teaches in para. [0066], first sentence: “Periodically, or in response to a triggering event, the questions registered in the question registration database 392 may be automatically resubmitted to the QA system pipeline 300 as input questions 310 for processing”.)
program instructions to, based, at least in part, on the automatic resubmitting of the question, generate a second result set based on the question **, wherein the second result set includes a second plurality of hypothesis answers; (Bradley teaches in para. [0068]: “The re-submitted input question is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages”. Per the specification, the hypothesis answers include both candidate answers and evidence passages.)
**utilizing the one or more machine learning models and the one or more reasoning algorithms (Machine learning models – Bradley teaches “machine learning technologies” and “based on trained models” in ¶ [0003]. Specifically, Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively. Reasoning algorithms – Bradley ¶ [0043] teaches: “The IBM Watson™ QA system then performs deep analysis on… the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)
program instructions to determine,… , a… score between a second… and the watched first… (Bradley teaches determining a score between a second candidate answer and a watched first candidate answer in ¶ [0070]: “an answer change determination engine 396 that determines a degree of difference in the currently generated answer and a previously generated answer for the question.” Note: The terms “a second” and “the watched first” are now included in this limitation for clarity of the claim mapping. The rejection is the same as the previous office action’s.)
program instructions to, based, at least in part, on the… score, send a contradiction alert to the user indicating that the second… contradicts the first… ; and (Bradley teaches sending a contradiction alert indicating that the second candidate answer contradicts the first candidate answer based on the score (“answer change notification… based on the degree of change”) in ¶ 5. Note: The terms “the second” and “the first” are now included in this limitation for clarity of the claim mapping. The rejection is the same as the previous office action’s).
program instructions to store the second evidence passage and the corresponding hypothesis answer in the stored result set for the question in the deep QA system. (Interpreted as storing the second evidence passage and answer: Bradley teaches storing a final answer with associated evidence passage. Bradley teaches para. [0068]: “The re-submitted input question is then re-evaluated by the QA system pipeline 300 to generate a final answer and/or ranked listing of candidate answers with associated confidence scores and/or evidence passages, and the like.”)

Bradley does not explicitly teach: similarity [score]
	an application programming interface (API), and via the API…
(ii) [select] corresponding evidence passages from the corpus of documents to watch for changes;
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; 
utilizing a vector model
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage;
Bradley does not explicitly teach: similarity [score]. However, Bradley teaches: “degree of difference” between answers in para. [0070]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bradley by substituting a degree of difference with a similarity score. This would result in determining that the similarity score percentage is 100% minus the degree of difference percentage, since a high degree of difference indicates a low similarity score, and vice-versa. The modification would merely be the simple substitution of one known element (similarity score percentage) for another (degree of difference percentage) to obtain predictable results, and the rationale may support a conclusion of obviousness  (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Ifrach teaches: an application programming interface (API) (¶ [0029]: “The front end server 201 includes program code that client and manager computing devices 101 to communicate with the online system 111, and is one means for doing so… The front end server 201 may also make available an application programming interface (API) that allows software applications installed on the computing devices 101 to make calls to the API to send commands and receive data from the online system.”) 
Ifrach is in the same field of endeavor as the claimed invention, namely, a communication system between user devices and an online system. Ifrach’s Fig. 1 is comparable to Fig. 1 of the instant application’s drawings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow users to submit questions and select hypothesis answers and evidence passages to watch, receive a question from a user, and receive a request from the user to watch a first evidence passage in Bradly’s system via Ifrach’s API, with a motivation to send commands and receive data from the online system. (Ifrach ¶ [0029])

The Bradley/Ifrach combination does not explicitly teach:
(ii) [select] corresponding evidence passages from the corpus of documents to watch for changes;
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; 
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers;
utilizing a vector model
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; 
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage;

But Clark teaches: (ii) [select] corresponding evidence passages from the corpus of documents to watch for changes; (Clark teaches the QA system selecting evidence passages to watch for changes in ¶ [0031]: “Finally, the QA application 112 may monitor evidence underlying relevant features for changes.)
and wherein the evidence passages from the corpus of documents include text spans that surround text that matches the hypothesis answers in the corpus of documents; (Clark para. [0031]: “The corpus 114 is a body of information used by the QA application 112 to generate answers to cases. For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.” Under the broadest reasonable interpretation, the evidence passages include text spans of any size within scholarly articles, dictionary definitions, and encyclopedia references which surround text matching the hypothesis answers.”)
[a request to watch a first] evidence passage corresponding to a hypothesis answer in the first plurality of hypothesis answers; (Clark ¶ [0031]: “Finally, the QA application 112 may monitor evidence underlying relevant features for changes. If a change is detected, and the QA application 112 believes that the change may impact a generated answer, the QA application 112 may reprocess the question to ensure that a correct response is provided. Additionally, the QA application 112 may generate new questions, based on the changed evidence, to determine whether the answer changed along with the evidence. Upon detecting the change in evidence, the QA application 112 may inform users that responses to their previously submitted cases may have changed based on the change in evidence.”
Further, Clark teaches in para. [0042]: “At step 420, the QA application 112 monitors the evidence. As stated above, the QA application 112 may monitor the entire corpus 114, or a subset of evidence related to a particular question class. At step 430, the QA application 112 determines whether a change in linked evidence has occurred. If no change has been detected, the QA application 112 returns to step 420. The change may be detected, in the case of missing evidence, by the presence of evidence. For existing evidence, the change may be detected by monitoring a content of the evidence. Generally, any suitable method may be used to monitor the evidence. If a change in evidence has been detected, the QA application 112 proceeds to step 440.”)
[determining similarities between a second] evidence passage corresponding to a hypothesis answer in the second plurality of hypothesis answers [and the watched first] evidence passage corresponding to the hypothesis answer in the first plurality of hypothesis answers; (Clark teaches determining a change between a second evidence passage and a first evidence passage in ¶ 42: “At step 430, the QA application 112 determines whether a change in linked evidence has occurred.”, and also that the first evidence passage is selected by the QA system (¶ 12, 14).)
[an alert indicating that the second] evidence passage [contradicts the first] evidence passage; (Clark teaches in para. [0031] “Finally, the QA application 112 may monitor evidence underlying relevant features for changes.)
Clark is in the same field of endeavor as the claimed invention, namely, intelligent deep QA systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Clark’s system into the Bradley/Ifrach combination’s system by letting the user select the first evidence passage to watch for changes, with a motivation to provide the user with more information about previously asked questions (Clark teaches end of para. [0012]: “The deep QA system may also inform users who previously asked questions if the evidence change affected the correct answer to their questions.”)

The combination of Bradley, Ifrach, and Clark does not explicitly teach utilizing a vector model
But Rekabsaz teaches: utilizing a vector model (Rekabsaz p. 399, ¶ 1 teaches determining a similarity score between two words utilizing the Word2Vec model.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rekabsaz’s system into the combination of Bradley, Ifrach, and Clark’s system by measuring similarity between words utilizing the Word2Vec model, with a motivation of determining whether the similarity score obtained from word embedding is really indicative of term relatedness (Rekabsaz, Introduction, last line: “The emerging challenge here is: how to identify whether the similarity score obtained from word embedding is really indicative of term relatedness?”)

Regarding Claim 18 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The deep QA system of Claim 15
Further, Bradley teaches: wherein the program instructions to generate the first result set based on the question comprise: 
program instructions to parse the question to extract one or more features of the question; (Bradley teaches in para. [0042]: the “QA system may receive an input question which it then parses to extract the major features of the question”.)
program instructions to determine one or more queries based on the one or more features of the question; (Bradley teaches in para. [0042]: “extract the major features of the question, that in turn are then used to formulate queries”.)
program instructions to query the corpus of documents based on the determined queries; (Bradley teaches in ¶ [0042]: “Based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question.”)
program instructions to perform deep analysis on language of the question and language used in portions of the corpus of documents found during the querying, the deep analysis utilizing the one or more reasoning algorithms; (¶ [0043]: “QA system then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms.”)
program instructions to score candidate hypothesis answers utilizing the one or more machine learning models and results of the deep analysis; and (¶ [0044] “The scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm.” The machine learning models are broadly applied to the QA system. Bradley [0016] teaches “through machine learning, such as via user feedback input provided to the QA system, the QA system may modify its operation”, and Fig. 3 shows Steps 340-350 are operations of hypothesis generation and hypothesis and evidence scoring, respectively.)
program instructions to generate the first result set based on the scored candidate hypothesis answers. (¶ [0044]: “Each resulting score is then weighted against a statistical model… The statistical model may then be used to summarize a level of confidence that the IBM Watson™ QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.” Each answer in the ranked set of answers has a corresponding evidence passage, which together form a result in the first result set.)

Regarding Claim 21 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
Further, Bradley teaches: wherein the request from the user to watch the first… is further received via a user selection of the first… in a user interface. (Bradley ¶ 38 describes QA system users having computing devices 110-112, which are each shown as a desktop computer and monitor in the drawings. Under the broadest reasonable interpretation, this limitation is taught by computing devices 110-112.)
Clark ¶ [0031] teaches watching a first evidence passage. 

Regarding Claim 23 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The computer program product of claim 8,
Further, Bradley teaches: wherein the request from the user to watch the first… is further received via a user selection of the first… in a user interface. (Bradley ¶ 38 describes QA system users having computing devices 110-112, which are each shown as a desktop computer and monitor in the drawings. Under the broadest reasonable interpretation, this limitation is taught by computing devices 110-112.)
Clark ¶ [0031] teaches watching a first evidence passage. 

Regarding Claim 25 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The deep QA system of claim 15,
Further, Bradley teaches: wherein the request from the user to watch the first… is further received via a user selection of the first… in a user interface. (Bradley ¶ 38 describes QA system users having computing devices 110-112, which are each shown as a desktop computer and monitor in the drawings. Under the broadest reasonable interpretation, this limitation is taught by computing devices 110-112.)
Clark ¶ [0031] teaches watching a first evidence passage. 

Regarding Claim 26 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
Bradley teaches: wherein the one or more reasoning algorithms look at temporal features of language in the corpus of documents. (Bradley [0043]: “The IBM Watson™ QA system then performs deep analysis on the language… used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… [R]easoning algorithms may look at temporal or spatial features in the language.”)
 
Regarding Claim 27 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
Bradley teaches: wherein the one or more reasoning algorithms look at spatial features of language in the corpus of documents. (Bradley [0043]: “The IBM Watson™ QA system then performs deep analysis on the language… used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms… [R]easoning algorithms may look at temporal or spatial features in the language.”)

Regarding Claim 28 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
Bradley teaches: wherein the one or more reasoning algorithms evaluate veracity of one or more sources of the corpus of documents. (Bradley [0043]: “others [reasoning algorithms] may evaluate the source of the portion of the corpus of data and evaluate its veracity.”)

Regarding Claim 29 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
Bradley teaches: wherein determining the similarity score includes determining whether any contradiction-indicating links exist between terms in the second… and terms in the first… (Bradley Fig. 4A parse tree contains the pairs of antonyms {warm, cold} and {sunny, rainy}. These antonyms are contradiction-indicating links between terms in the second and first answers)
Clark teaches: evidence passage… evidence passage (comparing evidence passages - ¶ [0031])

Regarding Claim 30 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 4, 
Bradley teaches: wherein the scoring of the candidate hypothesis answers generates respective scores for the candidate hypothesis answers, the scores representing respective probabilities that the candidate hypothesis answers are correct. (Bradley ¶ [0059]: “The QA system pipeline 300, in stage 350, then… performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question.” Scoring to evaluate likelihood is synonymous with a score representing a probability.)

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Ifrach, Clark, and Rekabsaz, and further in view of Elchik et al. (US 20170323577).

Regarding Claim 5 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1, 
However, the combination of Bradley, Ifrach, Clark, and Rekabsaz does not explicitly teach: wherein receiving the question from the user comprises: receiving, by the deep QA system, a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and determining, by the deep QA system, the question by transforming the hypothesis statement into a question and hypothesis answer pair.
But, Elchik teaches: wherein receiving the question from the user comprises: 
receiving, by the deep QA system, a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and (Elchik teaches content of the digital media asset in para. [0075], where the digital media asset can be a news story (para [0023]).)
determining, by the deep QA system, the question by transforming the hypothesis statement into a question and hypothesis answer pair. (Elchik teaches in para. [0075]: “automatically create a fill-in-the-blank, multiple choice or other question based on the standard template.”)
Elchik is in the same field of endeavor as the claimed invention, namely, automatic question generation from content. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Elchik’s system into the combination of Bradley, Ifrach, Clark, and Rekabsaz’s system by generating questions automatically based on a hypothesis statement and evidence, with a motivation to supply the QA system with questions for training purposes (Elchik discloses “teaching or training a user” in para. [0025]).

Regarding Claim 12 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The computer program product of claim 8,
However, the combination of Bradley, Ifrach, Clark, and Rekabsaz does not explicitly teach: wherein the program instructions to receive the question from the user comprise: program instructions to receive a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and program instructions to determine the question by transforming the hypothesis statement into a question and hypothesis answer pair.
	But Elchik teaches: wherein the program instructions to receive the question from the user comprise: (Elchik teaches “content analysis programming instructions” in para. [0031]). 
program instructions to receive a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and (Elchik teaches content of the digital media asset in para. [0075], where the digital media asset can be a news story (para [0023]).)
program instructions to determine the question by transforming the hypothesis statement into a question and hypothesis answer pair. (Elchik teaches in para. [0075]: “automatically create a fill-in-the-blank, multiple choice or other question based on the standard template.”)
Elchik is in the same field of endeavor as the claimed invention, namely, automatic question generation from content. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Elchik’s system into the combination of Bradley, Ifrach, Clark, and Rekabsaz’s system by generating questions automatically based on a hypothesis statement and evidence, with a motivation to supply the QA system with questions for training purposes (Elchik discloses “teaching or training a user” in para. [0025]).

Regarding Claim 19 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The deep QA system of claim 15,
However, the combination of Bradley, Ifrach, Clark, and Rekabsaz does not explicitly teach: wherein the program instructions to receive the question from the user comprise: program instructions to receive a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and program instructions to determine the question by transforming the hypothesis statement into a question and hypothesis answer pair. 
But Elchik teaches: wherein the program instructions to receive the question from the user comprise: (Elchik teaches “content analysis programming instructions” in para. [0031]).
program instructions to receive a hypothesis statement and one or more passages providing evidence for the hypothesis statement, where each passage of the one or more passages is associated with an ingested document; and (Elchik teaches content of the digital media asset in para. [0075], where the digital media asset can be a news story (para [0023]).)
program instructions to determine the question by transforming the hypothesis statement into a question and hypothesis answer pair. (Elchik teaches in para. [0075]: “automatically create a fill-in-the-blank, multiple choice or other question based on the standard template.”)
Elchik is in the same field of endeavor as the claimed invention, namely, automatic question generation from content. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Elchik’s system into the combination of Bradley, Ifrach, Clark, and Rekabsaz’s system by generating questions automatically based on a hypothesis statement and evidence, with a motivation to supply the QA system with questions for training purposes (Elchik discloses “teaching or training a user” in para. [0025]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Ifrach, Clark, and Rekabsaz, and further in view of Ahuja et al. (US 20160180726).
	Regarding Claim 6, the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The method of claim 1,
But Ahuja teaches: further comprising determining, by the deep QA system, an expanded hypothesis answer by querying a thesaurus resource. (Ahuja teaches “thesaurus” in para. [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have queried a thesaurus resource to find synonyms, with a motivation to broaden the scope of search performed by the deep QA system.

Regarding Claim 13 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The computer program product of claim 8, 
But Ahuja teaches: further comprising determining, by the deep QA system, an expanded hypothesis answer by querying a thesaurus resource. (Ahuja teaches “thesaurus” in para. [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have queried a thesaurus resource to find synonyms, with a motivation to broaden the scope of search performed by the deep QA system.

Regarding Claim 20 the combination of Bradley, Ifrach, Clark, and Rekabsaz teaches: The deep QA system of claim 15,
But Ahuja teaches: further comprising determining, by the deep QA system, an expanded hypothesis answer by querying a thesaurus resource. (Ahuja teaches “thesaurus” in para. [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have queried a thesaurus resource to find synonyms, with a motivation to broaden the scope of search performed by the deep QA system.

Response to Arguments
35 U.S.C. 101 Abstract Idea Claim Rejections: 
Applicant’s Arguments #1 Remarks p. 15 states the following:

    PNG
    media_image1.png
    344
    641
    media_image1.png
    Greyscale

Examiner’s Response # 1: Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. Feature (1) is generating a first result set utilizing one or more machine learning models and one or reasoning algorithms and feature (3) is generating a second result set utilizing one or more machine learning models and one or reasoning algorithms. Machine learning models are additional elements, so they are removed from the analysis in Step 2A Prong 1. Features (1) and (3) are mental processes because they merely recite generating first and second result sets utilizing a reasoning algorithm which can be performed in one’s mind with pencil and paper. Feature (4) is determining a similarity score utilizing a vector model. This feature is a mathematical calculation which is an abstract idea. Whether or not it can be performed in one’s mind is irrelevant.

Applicant’s Arguments #2: Applicant argues that Claim 1 is integrated in a practical application under Step 2A Prong 2 on p. 15-19, citing 3 examples. The first example is that Claim 1 is directed to an improvement to the technology of deep QA systems. The second example is that a deep QA system is a particular machine. The third example is that the additional elements in Claim 1 apply the alleged abstract idea in a meaningful way that is beyond a mere drafting effort designed to monopolize the alleged abstract idea, citing 9 additional elements which “now greatly outnumber the alleged abstract ideas”.
Examiner’s Response # 2: Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. Regarding the first example, Claim 1 does not amount to an improvement to the deep QA functionality. Whatever improvement there may be is an improvement to the algorithm, which is a mental process and mathematical calculation. There is also no improvement to the “deep” aspect such as hidden layers of a neural network. Regarding the second example, a “deep QA system” is not a particular machine; it is a label for the system which contains generic processors or generic code. Even if a deep QA system were a particular machine, using it in an improved process does not necessarily mean the deep QA system would be improved enough for eligibility under 35 U.S.C. 101. Regarding the third example, none of the additional elements add significantly more than the abstract idea. The additional elements only transmit data, stores data, or consist of mere instructions to apply the judicial exception. Alone and in combination they do not provide significantly more, and therefore they are not meaningful limitations. Further, MPEP 2106.05(f) states that the additional elements must amount to more than a recitation of the words “apply it” (or an equivalent). The additional elements outnumbering the abstract ideas is not a test for eligibility in the 2019 PEG. Examiner has identified additional elements which are different from those identified by Applicant on p. 18 of the Remarks. See the 35 U.S.C. 101 rejection in this office action.
35 U.S.C. 103 Claim Rejections
Applicant argues in Remarks p. 21:

    PNG
    media_image2.png
    163
    650
    media_image2.png
    Greyscale

Applicant’s arguments with respect to Claim 1 have been considered. The rejections for the limitations previously presented are maintained. The arguments with respect to the limitations involving the API are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ifrach et al. teaches using an API, and this reference has been combined with Bradley, Clark, and Rekabsaz to teach claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2012/0301864 to Bagchi et al. teaches a DeepQA system. Paragraph [0075] states, “This ability to gather evidence surrounding a hypothesis can also be used to discover information that is missing from the current clinical context and can drive mixed-initiative dialog that help clinicians gather additional information and refine their thinking in an evidence based manner.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122